Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Announces a 72% Increase to Gold Resources Total Measured and Indicated Resources now at 6.0 Million Ounces JAG - TSX/NYSE CONCORD, NH, Dec. 7 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE) announced today that it has filed on SEDAR a National Instrument ("NI") 43-101 statement of resources technical report on its newly acquired Gurupi Project in Northern Brazil. The technical report was prepared by Pincock Allen & Holt and states the following mineral resource information for the Gurupi Project: << GURUPI RESOURCES (tonnages in metric tonnes and grades in grams/tonne) Measured g/t Indicated g/t Measured + g/t Inferred g/t (t) (t) Indicated (t) (t) Cipoeiro - - 49,407,050 1.17 49,407,050 1.17 6,813,170 1.10 Chega Tudo - - 20,752,902 1.00 20,752,902 1.00 12,007,998 0.98 Total - - 70,159,952 1.12 70,159,952 1.12 18,821,168 1.02 GURUPI RESOURCES (ounces Au) Measured + Inferred Indicated Cipoeiro 1,852,367 240,980 Chega Tudo 663,959 377,615 Total 2,516,326 618,595 >> As previously announced, Jaguar's team is working with AMEC plc on a feasibility study for the Gurupi Project, which is expected to be completed during Q1 2010. Incorporating the new mineral resources for the Gurupi Project to Jaguar's mineral resource estimates for its properties in Minas Gerais, Brazil, as filed earlier this year, Jaguar's measured and indicated ("M&I") gold resources now total approximately 95,233,340 tonnes at an average grade of 1.97 grams per tonne totalling approximately 6,035,000 ounces. Inferred resources are estimated at approximately 26,072,000 tonnes at an average grade of 2.08 grams per tonne totalling approximately 1,744,000 ounces. The increase in M&I and inferred ounces over the Company's previously filed statement rose 72% and 55%, respectively. In Q3 2009, the reported run-of-mine (ROM) grades from Jaguar's underground operations averaged 4.37 g/t. Management expects the ROM grades from the ongoing Gurupi feasibility study, which will be an open pit design, are likely to be higher than the resource grades shown herein for the Gurupi Project. Jaguar's new summary of estimated mineral resources is presented below. << RESOURCES (tonnages in metric tonnes and grades in grams/tonne) Measured (t) g/t Indicated (t) g/t Northern Brazil Gurupi Cipoeiro(6) - - 49,407,050 1.17 Chega Tudo(6) - - 20,752,902 1.00 Total Northern Brazil - - 70,159,952 1.12 Southern Brazil Sabara Sabara 677,230 1.72 245,970 1.48 Other(1) 518,900 5.56 704,300 5.40 Total 1,196,130 3.39 950,270 4.39 Paciencia Santa Isabel(2) 2,200,600 3.91 2,566,300 3.13 Other(1) 1,642,000 3.68 1,567,000 3.97 Total 3,842,600 3.81 4,133,300 3.45 Caete Project Pilar(3) 1,355,400 5.71 1,249,200 5.73 Roca Grande(3) 3,340,200 3.30 3,396,600 4.59 Total 4,695,600 4.00 4,645,800 4.90 Turmalina Faina and Pontal(4) 339,600 5.64 1,191,000 5.70 Ore Bodies A and B 340,200 6.13 2,124,200 6.89 Ore Body C(5) 516,180 3.52 1,098,510 3.23 Total 1,195,980 4.31 4,413,710 5.90 Total Southern Brazil 10,930,310 3.96 14,143,080 4.68 RESOURCES (tonnages in metric tonnes and grades in grams/tonne) Measured + Indicated (t) g/t Inferred (t) g/t Northern Brazil Gurupi Cipoeiro(6) 49,407,050 1.17 6,813,170 1.10 Chega Tudo(6) 20,752,902 1.00 12,007,998 0.98 Total Northern Brazil 70,159,952 1.12 18,821,168 1.02 Southern Brazil Sabara Sabara 923,200 1.66 439,000 2.24 Other(1) 1,223,200 5.47 830,000 3.91 Total 2,146,400 3.83 1,269,000 3.33 Paciencia Santa Isabel(2) 4,766,900 3.49 856,710 2.90 Other(1) 3,209,000 3.82 500,000 5.00 Total 7,975,900 3.62 1,356,710 3.67 Caete Project Pilar(3) 2,604,600 5.72 1,620,600 6.59 Roca Grande(3) 6,736,800 3.95 1,377,260 4.43 Total 9,341,400 4.44 2,997,860 5.60 Turmalina Faina and Pontal(4) 1,530,600 5.69 120,000 5.70 Ore Bodies A and B 2,464,400 6.79 1,027,280 6.39 Ore Body C(5) 1,614,690 3.32 479,740 3.70 Total 5,609,690 5.58 1,627,020 5.55 Total Southern Brazil 25,073,390 4.36 7,250,590 4.83 TOTAL IN SITU RESOURCES 95,233,342 1.97 26,071,758 2.08 RESOURCES (ounces Au) Measured + Indicated Inferred Northern Brazil Gurupi Cipoeiro(6) 1,852,367 240,980 Chega Tudo(6) 663,959 377,615 Total Northern Brazil 2,516,326 618,595 Southern Brazil Sabara Sabara 49,160 31,620 Other(1) 215,060 104,350 Total 264,220 135,970 Paciencia Santa Isabel(2) 534,950 79,890 Other(1) 394,330 80,390 Total 929,280 160,280 Caete Project Pilar(3) 479,010 343,400 Roca Grande(3) 855,730 196,180 Total 1,334,740 539,580 Turmalina Faina and Pontal(4) 279,870 22,000 Ore Bodies A and B 537,660 211,070 Ore Body C(5) 172,510 57,080 Total 990,040 290,150 Total Southern Brazil 3,518,280 1,125,980 TOTAL IN SITU RESOURCES 6,034,606 1,744,575 >> Notes: Some columns and rows may not total due to rounding. Slight differences in the conversion of grams to ounces reflect operational differences in the number of significant decimal places used. << (1) TechnoMine NI 43-101 Technical Report on the Quadrilatero Gold Project filed on SEDAR on December 20, 2004. (2) TechnoMine NI 43-101 Feasibility Study on the Paciencia Gold Project filed on SEDAR on August 9, 2007. (3) TechnoMine NI 43-101 Feasibility Study on the Caete Gold Project filed on SEDAR on September 17, 2008. (4) TechnoMine NI 43-101 Technical Report on the Turmalina Gold Project filed on SEDAR on December 20, 2004. (5) TechnoMine NI 43-101 Feasibility Study on the Turmalina Expansion Project filed on SEDAR on September 11, 2008. (6) Pincock Allen & Holt NI 43-101 Technical Report on the Gurupi Project filed on SEDAR on December 4, 2009. >> The mineral resource estimates disclosed herein in connection with Sabara, Turmalina, Paciencia and Caete were reviewed by Ivan C. Machado, M.Sc., P.E., P.Eng., Principal of Salt Lake City based TechnoMine Services, LLC. Mr. Machado serves as Jaguar's independent Qualified Person in accordance with NI 43-101. The mineral resource estimates disclosed herein in connection with the Gurupi Project were reviewed by Jeremy L. Clark and Barton G. Stone, C.P.G. of Pincock Allen & Holt. Mr. Clark and Mr. Stone both serve as Jaguar's independent Qualified Persons in accordance with NI 43-101. NOTICE OF UPCOMING EVENTS The Company will hold two important meetings in early 2010, which qualified individuals may want to consider attending. These are: << A. January 19, 2010: Jaguar will hold an analyst meeting at the Intercontinental Hotel in Toronto and, B. April 13-16, 2010: Tour of Jaguar's operations in Belo Horizonte, Brazil. >> Additional details will be forthcoming on these two events in the weeks ahead. If you would like more information, please contact the individuals noted below. ABOUT JAGUAR MINING Jaguar is one of the fastest growing gold producers in Brazil with operations in a prolific greenstone belt in the state of Minas Gerais and has plans to develop the Gurupi Project in northern Brazil in the state of Maranhao. Jaguar is actively exploring and developing additional mineral resources at its approximate 575,000-acre land base in Brazil. The Company has no gold hedges in place thereby providing the leverage to gold prices directly to its investors. Additional information is available on the Company's website at www.jaguarmining.com. Forward Looking Statements This press release contains forward-looking statements, within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws, relating to the completion of the Gurupi Project feasibility study in Q1 2010, the Company's plan to develop the Gurupi Project and management's expectation that the ROM grades from the ongoing Gurupi feasibility study are likely higher than the resource grades shown in the tables presented in this press release. These forward-looking statements can be identified by the use of the words "expects" and "plans".
